Title: Separate Article to the Preliminary Peace Treaty between the United States and Great Britain, 30 November 1782
From: 
To: 


[30 November 1782]

Separate Article.
It is hereby understood and agreed that in Case Great Britain at the Conclusion of the present War shall recover or be put in Possession of West Florida, the Line of North Boundary between the said Province and the United States, shall be a Line drawn from the Mouth of the River Yassous, where it Unites with the Missisippi, due East to the River Apalachicola.
Done at Paris the thirtieth Day of November, one thousand seven hundred & eighty two.
(Signed)



Richard Oswald
L.S.


John Adams
L.S.



B. Franklin
L.S.


John Jay
L.S.


Henry Laurens.
L.S.




signed



attest
Caleb Whiteford, Secretary to the British Commission


attest.
W. T. Franklin, Secy to the American Commission



